DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 2, 2020, and October 26, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2016/0133681 A1) and Radermacher et al. (US 2010/0134041 A1).
Regarding claim 1, Nam et al. disclose a method for forming a pixel circuit, comprising:

forming a passivation layer (IN2) over the driver transistor;
forming a contact hole (hole containing SG2) to a source/drain of the driver transistor (DD);
forming a transparent conductor (SG2; ¶ 0060) that forms a resistor connected to the source/drain to control pixel current (as the transparent conductor has internal resistance which affects the amount of current to the pixel); and
forming an organic light emitting diode (OLED) with an anode (ANO) corresponding to the resistor (see Fig. 6), the OLED including an organic layer (OLE) disposed over the anode, and a cathode (CAT) disposed over the organic layer.
Nam discloses forming a switching transistor (ST) but does not disclose that the switching transistor is connected to a capacitor and diode stage on the substrate. However, it is well-known in the art that light emitting devices can include level shifters comprising capacitors and diode stages connected to the pixel circuit (¶ 0018 of Radermacher). There is a benefit to such a level shifter in that it allows for the pixel to be operated by using different power supply sources. It would have been obvious to one having ordinary skill in the art at the time of the invention to connect the switching transistor to a capacitor and diode stage of a level shifted for the benefit of operating the same pixel circuitry with different power supplies.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Radermacher et al. (US 2010/0134041 A1) as applied to claim 1 above, and further in view of Bosco et al. (US 2016/0071994 A1) and Severin et al. (US 2018/0211823 A1).
Regarding claim 3, Nam et al. do not disclose that the transparent conductor includes a bilayer. However, it is known in the art to form transparent conductors from bilayers (¶ 0070 of Bosco et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the transparent conductor of Nam et al. as a bilayer as it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.
Bosco et al. do not specifically disclose that such a bilayer is formed using a dilution ratio of formation gases. However, it is known in the art to form transparent conductors using a dilution ratio of formation gases (¶ 0100 of Severin et al.). There is a benefit to using a dilution ratio of formation gases in that is can assist in control the crystallinity of the transparent conductor (¶ 0100). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a dilution ratio of formation gases for forming the transparent conductor for this benefit.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Radermacher et al. (US 2010/0134041 A1) as applied to claim 1 above, and further in view of Graettinger et al. (US 2007/0114586 A1).
Regarding claim 4, as discussed above, Nam et al. disclose that the transparent conductor is formed in a contact hole but Nam et al. do not disclose that the transparent conductor is formed on a liner also in the contact hole.
However forming liners in contact holes is well-known in the art (see claim 6 of Graettinger et al.). There is a benefit to using such liners as they act as barriers against corrosion (see claim 6 of Grattinger et al.). It would have been obvious to one having ordinary skill at the time of the invention to use the liner in the contact hole as taught by Graettinger et al. for this benefit.
Regarding claim 5, Graettinger et al. disclose that the liner includes a vertical stack of materials (first and second barrier liners in claim 6).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Radermacher et al. (US 2010/0134041 A1) as applied to claim 1 above, and further in view of Inoue et al. (US 2018/0212198 A1).
In re Leshin, 125 USPQ 416.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Radermacher et al. (US 2010/0134041 A1) as applied to claim 1 above, and further in view of Kaneko (US 2010/0155720 A1).
Regarding claim 9, Nam et al. do not disclose that the transistors include junction field effect transistors. However, it is known in the art to form transistors as junction field effect transistors (¶ 0109 of Kaneko). There is a benefit to using junction field effect transistors in that the reduce gate leakage current (¶ 0111). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a junction field effect transistor for the transistors of Nam et al. for this benefit.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. as applied to claim 1 above, and further in view of Hekmatshoartabari et al. (US 2013/0180564 A1).
Regarding claim 11, Nam et al. disclose that the transistors include contacts (see Fig. 6), but do not disclose that the contacts comprise hydrogenated silicon. However, it is known in the art to form transistors with hydrogenated silicon-based contacts (¶ 0003 of Hekmatshoartabari et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the contacts of the transistors of Nam et al. from hydrogenated silicon as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. and Radermacher et al. (US 2010/0134041 A1) as applied to claim 1 above, and further in view of Sakakura et al. (US 2013/0088468 A1).
Regarding claim 12, Nam et al. do not disclose that the transistors are configured as normally-on thin film transistors. However, it is known in the art to form transistors as normally on transistors (¶ 0075 of Sakakura et al.). There is a benefit to using normally on transistors in that they require less power to the gates when used in devices intended to operate a preponderance of the time. It would have been obvious to one having ordinary skill in the art at the time of the invention to use normally on transistors for the transistors of Nam et al. for this benefit. With regards to the channel region thickness and the doping concentration, it is inherent that the operation of normally on transistors is dependent upon the channel thickness and the doping concentration.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. in view of Radermacher et al. (US 2010/0134041 A1), Kaneko (US 2010/0155720 A1) and Inoue et al. (US 2018/0212198 A1).
Regarding claim 13, Nam et al. disclose a method for forming a pixel circuit, comprising:
forming a switching transistor (ST in Fig. 6) on a substrate (SUB);
forming a driver transistor (DT) on the substrate
forming a passivation layer (IN2) over the driver transistor;
forming a contact hole (hole containing SG2) to a source/drain of the driver transistor (DD);
forming a transparent conductor (SG2; ¶ 0060) within the contact hole that forms a resistor connected to the source/drain to control pixel current (as the transparent conductor has internal resistance which affects the amount of current to the pixel); and

Nam does not disclose that the switching transistor is connected to a capacitor and diode stage on the substrate. However, it is well-known in the art that light emitting devices can include level shifters comprising capacitors and diode stages connected to the pixel circuit (¶ 0018 of Radermacher). There is a benefit to such a level shifter in that it allows for the pixel to be operated by using different power supply sources. It would have been obvious to one having ordinary skill in the art at the time of the invention to connect the switching transistor to a capacitor and diode stage of a level shifted for the benefit of operating the same pixel circuitry with different power supplies.
Nam et al. do not disclose that the transistors is a heterojunction field effect transistor. However, it is known in the art to form transistors as heterojunction field effect transistors (¶ 0109 of Kaneko). There is a benefit to using heterojunction field effect transistors in that the reduce gate leakage current (¶ 0111). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a heterojunction field effect transistor for the transistors of Nam et al. for this benefit.
Nam et al. further do not disclose that the material of the transistor is low temperature polysilicon material. However, it is known in the art to form transistors from low temperature polysilicon material (¶ 0141 of Inoue et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the transistor from low temperature polysilicon as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Radermacher, Kaneko, and Inoue et al. as applied to claim 13 above, and further in view of Bosco et al. (US 2016/0071994 A1) and Severin et al. (US 2018/0211823 A1).
Regarding claim 15, Nam et al. do not disclose that the transparent conductor includes a bilayer. However, it is known in the art to form transparent conductors from bilayers (¶ 0070 of Bosco et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the transparent conductor of Nam et al. as a bilayer as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 
Bosco et al. do not specifically disclose that such a bilayer is formed using a dilution ratio of formation gases. However, it is known in the art to form transparent conductors using a dilution ratio of formation gases (¶ 0100 of Severin et al.). There is a benefit to using a dilution ratio of formation gases in that is can assist in control the crystallinity of the transparent conductor (¶ 0100). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a dilution ratio of formation gases for forming the transparent conductor for this benefit.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Radermacher, Kaneko, and Inoue as applied to claim 14 above, and further in view of Graettinger et al. (US 2007/0114586 A1).
Regarding claim 16,  as discussed above, Nam et al. disclose that the transparent conductor is formed in a contact hole but Nam et al. do not disclose that the transparent conductor is formed on a liner also in the contact hole.
However forming liners in contact holes is well-known in the art (see claim 6 of Graettinger et al.). There is a benefit to using such liners as they act as barriers against corrosion (see claim 6 of 
Regarding claim 17, Graettinger et al. disclose that the liner includes a vertical stack of materials (first and second barrier liners in claim 6).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Radermacher, Kameko, and Inoue et al. as applied to claim 13 above, and further in view of Hekmatshoartabari et al. (US 2013/0180564 A1).
Regarding claim 19, Nam et al. disclose that the transistor includes contacts (see Fig. 6), but do not disclose that the contacts comprise hydrogenated silicon. However, it is known in the art to form transistors with hydrogenated silicon-based contacts (¶ 0003 of Hekmatshoartabari et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the contacts of the transistor from hydrogenated silicon as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., Kameko, and Inoue et al. as applied to claim 13 above, and further in view of Sakakura et al. (US 2013/0088468 A1).
Regarding claim 20, Nam et al. do not disclose that the transistor is configured as a normally-on thin film transistor. However, it is known in the art to form transistors as normally on transistors (¶ 0075 of Sakakura et al.). There is a benefit to using normally on transistors in that they require less power to the gates when used in devices intended to operate a preponderance of the time. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a normally on transistor for the transistor of Nam et al. for this benefit. With regards to the channel region thickness and the 

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893